REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/23/2021.
Claim(s) 3, 6, 11-13,  has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-2, 4-5, 7-10 and 14-17 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 6, filed 12/23/2021, with respect to the objection of claim 14 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 6, filed 12/23/2021, with respect to the rejection of claims 11 and 12 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 6-9, filed 12/23/2021, with respect to the rejection of claims 1, 2, 4, 5, 6, 7, 8, 14, 15, 16 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.
Allowable Subject Matter
Claim(s) 1-2, 4-5, 7-10 and 14-17 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Webb et al. US 10348453, teaches performing retransmission using a last TTI (see claim 1).
A close reference, Takeda et al. US 20190327736, teaches a DCI field indicating a last UL resource in a same TTI (see para. 0092).
A close reference, Samsung, “Partial subframe for LAA”, Oct 5-9, 2015, 3GPP, 3GPP TSG RAN WG1 #82bis, R1-155474, teaches a DCI scheduling a number subframes and the end OFDM symbol in the last subframe of a LAA transmission burst and teaches the control/data transmission may only start from slot boundary 7 in a subframe (see Option 2, p.3-4).
A close reference, Um et al. US 11140690, teaches scheduling information which indicates a second to last symbol as an ending symbol of a last uplink subframe (see claim 1).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-2, 4-5, 7-10 and 15-17, the cited prior art either alone or in combination fails to teach the combined features of:

based on the first attempt not satisfying at least one access condition associated with the channel access procedure, performing the 
wherein, based on consecutive time periods being scheduled by the DCI, whether an attempt for transmitting a second uplink signal is available in a last time period of the consecutive time periods is related to a number of the consecutive time periods scheduled by the DCI.

As per claim(s) 14, the cited prior art either alone or in combination fails to teach the combined features of:

based on the first attempt not satisfying at least one access condition associated with the channel access procedure, performing the second attempt at transmitting the first uplink signal to the base station in the unlicensed band, starting from the second starting position and according to the channel access procedure, wherein the second starting position is determined, based on the second indicator, as symbol index #7 in the time period, 
wherein, based on consecutive time periods being scheduled by the DCI, whether an attempt for transmitting a second uplink signal is .


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Michael K Phillips/Examiner, Art Unit 2464